Citation Nr: 0910963	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of both hips, 
including as a result of exposure to cold.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1952.  He received the Purple Heart Medal in 
addition to other decorations. 

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision issued by 
the Regional Office (RO).

Following the Veteran's testimony before the undersigned 
Member of the Board at a hearing held in August 2006, the 
Board remanded the issue on appeal for further development of 
the record in August 2007.


FINDING OF FACT

There is no medical evidence linking the Veteran's current 
arthritis to his military service, including exposure to cold 
while serving in Korea.  Arthritis was first shown many years 
after separation from service.


CONCLUSION OF LAW

The Veteran's arthritis of the hips was not incurred in or 
aggravated by service, including exposure to cold while in 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  Here, the above cited notice requirements 
were satisfied by a January 2005 letter sent to the Veteran 
by the RO.  In this letter, issued prior to the rating 
decision, the RO informed the Veteran of its duty to assist 
him in substantiating his claims under the VCAA and the 
effect of this duty upon his claims, as well as what 
information and evidence must be submitted by the Veteran.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  Letters dated in July 2006 and August 2007 
adequately informed the Veteran how VA assigns a disability 
rating and an effective date, and his claim was subsequently 
readjudicated in a Supplemental Statement of the Case (SSOC) 
dated December 2008.  In any event, any error in providing 
the notice required by Dingess is harmless in this case 
insofar as service connection is denied, hence no rating or 
effective date will be assigned with respect to this claimed 
condition.   

We therefore conclude that appropriate notice has been given 
in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
service treatment records, and various private medical 
records submitted by the Veteran.  The Veteran did not 
indicate that he received medical treatment from any other 
medical provider in connection with his arthritis of his 
hips.  VA examinations were provided in connection with this 
claim.  The Veteran testified before the undersigned Member 
of the Board at a hearing held at the RO in August 2006.  The 
Board therefore finds that the VA satisfied its duty to 
assist. 

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred of aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for some chronic diseases, including arthritis, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

There is no record of the Veteran being diagnosed with, or 
treated for, arthritis of the hips in service or within a 
year after service.  A VA examination in November 1998 noted 
that the Veteran then had "early stage arthritis", which 
was stated to be common in patients his age.  In a report of 
a VA examination of the Veteran's hips in January 2005, the 
examiner also noted arthritis of both hip joints, with loss 
of joint space that was more severe on the right than on the 
left.  The examiner opined that the Veteran's arthritis of 
the hips was less likely than not to be a result of the cold 
injuries to his feet.  The examiner did not address direct 
causation in his report.  Thereafter, the Veteran's claim 
that his arthritis of the hips was caused by the cold injury 
to his feet was denied in the August 2007 Board decision.  

In October 2008, the Veteran was re-examined by VA in order 
to obtain a medical opinion concerning whether the Veteran's 
hip arthritis was caused by exposure to cold.  At the 
examination, the Veteran reported severe and progressive 
bilateral hip pain that began in his mid-30s and got worse 
over time.  He reported that he noticed a sharp increase in 
his hip pain in his 50s.  The Veteran also stated that he 
fell and fractured his right hip in 2004, and, as a result, 
underwent an open reduction and internal fixation.  He 
reported that his hip pain is slightly worse in the right 
hip, but severe in both hips, with a baseline pain of 2/10 
and daily flare ups to 8/10.  Upon examination, the range of 
motion of the Veteran's hips was described as "very 
limited" bilaterally.  X-rays showed bilateral degenerative 
changes of the hip joints.  The examiner diagnosed bilateral 
hip degenerative joint disease, which he described as 
"severe arthritis of both of [the Veteran's] hips."  
However, with respect to the etiology of the Veteran's 
arthritis of the hips, the examiner concluded that the 
Veteran's arthritis of the hips was most likely idiopathic 
and not related to the Veteran's service or cold exposure.  
The examiner explained that, while cold exposure can cause 
chronic problems in the extremities, such problems are 
usually limited to the hands and feet rather than centrally 
located joints such as the hips.  The examiner also stated 
that there was nothing in medical literature linking exposure 
to cold to development of arthritis in the hips.  Further, 
the examiner opined that, if the cause of the Veteran's 
arthritis was exposure to cold, he would have expected to see 
"more of an [avascular necrosis] picture which I do not see 
with no collapse or irregularity of the superior margin of 
the femoral head on either hip." In the summary section of 
his report, the examiner reiterated his conclusion that the 
Veteran had "severe bilateral hip degenerative joint disease 
that is not attributable to his time in the service and in 
particular to his exposure to cold while in the service."

Thus, in this case there is no medical evidence linking the 
Veteran's arthritis of the hips to his military service, 
including exposure to cold.  While the Veteran relates his 
arthritis to exposure to cold while in Korea, there is no 
evidence that the Veteran possesses the requisite medical 
training or credentials to render an expert opinion on the 
etiology of any medical condition.  See, e.g. Wallin v. West, 
11 Vet. App. 509, 514 (1998).  See also, e.g., Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495 (1992).  Moreover, as 
noted in the August 2007 Board decision, while the Veteran 
submitted multiple reports that relate long term and delayed 
sequelae, such as arthritis, to cold weather injuries, this 
evidence is general in nature and does not address the 
Veteran's particular circumstances.  See Sacks v. West, 11 
Vet. App. 314, 317 (1998). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for arthritis of both hips, 
including as a result of exposure to cold, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


